 DECISIONS OF NATIONAL LABOR RELATIONS BOARDKing Wholesale, Inc. and International Longshore-men's Association, AFL-CIO. Case 5-CA-1597830 April 1984DECISION AND ORDERBY CHAIRMAN DOTSON AND MEMBERSZIMMERMAN AND HUNTERUpon a charge filed by the Union 28 November1983, the General Counsel of the National LaborRelations Board issued a complaint 5 December1983 against the Company, the Respondent, alleg-ing that it has violated Section 8(a)(5) and (1) ofthe National Labor Relations Act.The complaint alleges that on 2 August 1983,following a Board election in Case 5-RC-11576,the Union was certified as the exclusive collective-bargaining representative of the Company's em-ployees in the unit found appropriate. (Officialnotice is taken of the "record" in the representationproceeding as defined in the Board's Rules andRegulations, Secs. 102.68 and 102.69(g), amendedSept. 9, 1981, 46 Fed.Reg. 45922 (1981); FrontierHotel, 265 NLRB 343 (1982).) The complaint fur-ther alleges that since 23 August 1983 and 16 No-vember 1983 the Company has refused to furnishthe Union with certain information necessary to theUnion's performance as bargaining representative,and, since 16 November 1983, the Company has re-fused to bargain with the Union although theUnion has requested and is requesting it to do so.On 15 December 1983 the Company filed itsanswer to the complaint and on 23 December 1983filed an amended answer admitting in part and de-nying in part the allegations in the complaint.On 3 January 1984 the General Counsel filed aMotion for Summary Judgment, with exhibits at-tached. The Company filed a response to themotion. On 11 January 1984 the Board issued anorder transferring the proceeding to the Board anda Notice to Show Cause why the motion shouldnot be granted. The Company then filed an amend-ed response and cross-motion for summary judg-ment and/or hearing. The General Counsel filed aresponse to the Company's cross-motion. TheUnion also filed a separate response to the Compa-ny's cross-motion.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.Ruling on the General Counsel's Motion forSummary Judgment and the Company's Cross-Motion for Summary Judgment and/orHearingThe Company's amended answer admits its re-fusal to bargain but attacks the validity of theUnion's certification on the basis of its Objections 1and 2 to the election in the representation proceed-ing. Inter alia, it claims the Board erred in overrul-ing its Objection 2 after a hearing and that it erredin overruling its Objection I without a hearinghave been held. In its amended response, it furtherclaims that certain recent Board and court deci-sions necessitate a hearing on that objection. It alsoargues that the Board should have considered anaffidavit of a labor consultant to the Companywhich the Company had submitted in its exceptionsto the Acting Regional Director's report. TheCompany further asserts a defense that, after theelection, the employees directed a letter to theBoard stating that they did not wish to be repre-sented by the Union and that, therefore, it is ques-tionable whether representation by the Union re-flects the choice of the Company's current employ-ees. The General Counsel argues that all materialissues have been previously decided. We agreewith the General Counsel.The record, including the record in Case 5-RC-11576, reveals that an election was held 10 Septem-ber 1981 pursuant to a Stipulated Election Agree-ment. The tally of ballots shows that, of approxi-mately 18 eligible voters, 12 cast valid ballots forand 6 cast ballots against the Union; there were nochallenged ballots. On 17 September 1981 theCompany filed objections that (1) the Union threat-ened illegal secondary activity during a strike toput the Company out of business and indicated itcould take economic reprisals against employeeswho did not support the Union and/or a strike; and(2) that a union representative promised at a meet-ing to waive initiation fees but only for those em-ployees who signed authorization cards at thatmeeting.On 4 November 1981 the Acting Regional Di-rector issued a Report on Objections recommend-ing that the Company's first objection be overruledand that the Company's second objection be set forhearing. Regarding the first objection, the ActingRegional Director found that, if the version offacts submitted by the Company were accepted asaccurate, nonetheless those facts did not establishthat the Union was threatening illegal secondaryactivity as alleged. The Company filed exceptionsto the report. On 20 April 1982 the Board issued itsDecision and Order Directing Hearing (not report-270 NLRB No. 676 KING WHOLESALEed in Board volumes) recommended by the ActingRegional Director on Objection 2 but it overruledObjection 1. Further, the Board refused to considerthe affidavit and its attachment which the Compa-ny had appended to its exceptions regarding Objec-tion I because the Company had not served a copyof the affidavit on the Union and therefore had notcomplied with Section 102.69(c) of the Board'sRules and Regulations.Thereafter, the Company filed with the Board amotion for reconsideration regarding the exclusionof the affidavit and, on 10 May 1982, the Boarddenied the motion. Thereafter, a hearing was heldon Objection 2 and, on 14 June 1982, the hearingofficer issued his report recommending that the ob-jection be overruled and that a Certification ofRepresentative be issued. The Company then filedexceptions to this report and the Union filed a briefin opposition. On 30 September 1982 the Boardissued a Supplemental Decision, Order and Direc-tion of Second Election in which it rejected thehearing officer's recommendation and instead sus-tained the objection, and directed a second elec-tion.' The Union then filed a motion for reconsid-eration and the Company filed a brief in opposi-tion. On 2 August 1983 the Board issued its Deci-sion on Reconsideration, Order, and Certificationof Representative in which it granted the motionfor reconsideration; overruled the objection; andcertified the Union as the collective-bargaining rep-resentative for the unit involved.2Subsequently,the Company filed a "Motion for ReconsiderationEn Banc" and requested oral argument. The Unionfiled a letter in opposition. The Board denied themotion on 27 October 1983.By letters dated 11 August and 3 November1983 the Union requested the Company to bargainabout terms and conditions of employment and tofurnish certain information to it. The informationsought was an updated list of the names and ad-dresses of employees in the unit. By letter dated 16November 1983 the Company acknowledged re-ceipt of the bargaining demand and stated that "wereject your demand and deny your request to bar-gain." Regarding the request for the employee list,the Company indicated that it would supply thatlist only if the Union would use it to verify that, on4 February 1982, the Company had received a264 NLRB No. 118 (Sept. 30. 1982) [vacated by 266 NLRB 1163(1983)].266 NLRB 1163. The Board concluded that, read in context, the al-leged unlawful statements by a union representative did not violate therule announced by the Supreme Court in NLRB v. Sawair Mfg. Co., 414U.S. 270 (1973).letter from its employees saying they no longerwanted the Union as their representative.sIt is well settled that in the absence of newly dis-covered and previously unavailable evidence orspecial circumstances, a respondent in a proceedingalleging a violation of Section 8(a)(5) is not entitledto relitigate issues that were or could have beenlitigated in a prior representation proceeding. SeePittsburgh Glass Ca v. NLRB, 313 U.S. 146, 162(1941); Secs. 102.67(f) and 102.69(c) of the Board'sRules and Regulations.All issues raised by the Company were or couldhave been litigated in the prior representation pro-ceeding. The Company does not offer to adduce ata hearing any newly discovered and previously un-available evidence, nor does it allege any specialcircumstances that would require the Board to re-examine the decision made in the representationproceeding. Further, there are no factual issues re-garding the Union's request for information be-cause the Company's letter on 23 August 1983 didnot supply this information and by its letter of 16November 1983 the Company admitted that it re-fused to furnish the information insofar as theUnion's request was for the purpose of commenc-ing negotiations. We therefore find that the Com-pany has not raised any issue that is properly litiga-ble in this unfair labor practice proceeding.4Ac-a In its answer to the complaint, the Company denied the allegationsconcerning the Union's aending of the August and November 1983 lettersand the Company's responses to them. But the Company has not disputedthe authenticity of the various letters appended to the General Counsel'sMotion for Summary Judgment which detail the Union's various requeststo bargain and the Company's refusals. Moreover, in its amended answer,the Company admits it has refused the Union's request to bargain inorder to test the certification.' As noted regarding Objection 1, the Company again urges the Boardto consider an affidavit of a company representative submitted with theexceptions it filed to the Acting Regional Director's report. That affida-vit is accompanied by another, unsigned and undated, affidavit allegedlyof an employee who heard the union representatives make objectionablestatements relating to Objection 1. We note that, although the Company'srepresentative allegedly obtained the information averred in the affidaviton 16 September 1981 (which was prior to the issuance of the ActingRegional Director's report), it was not until after the Acting RegionalDirector's report issued that the Company prepared and submitted thecompany representative's document to the Board. Thus, the affidavitcould not have been considered because neither it bor the employeestatement was timely submitted to the Regional Director for due consid-eration. Frontier Hotel. supra. Further, in its Decision and Order Direct-ing Hearing, the Board refused to consider the affidavit inasmuch as theCompany refused to serve a copy on the Union in contravention of Sec.102.69(c) of the Board's Rules and Regulations. We reaffirm that ruling.The Company's reliance on certain recent Board and court decisions asdictating the need for a hearing on Objection I (see, e.g., Home & Indus-trial Disposal Service, 266 NLRB 100 (1983); Holladay Corp., 266 NLRB621 (1983); and NLRB v T7plex Mfg. Co., 701 F.2d 703 (7th Cir. 1983))is misplaced. In Home & Industrial Service, the Board was concerned withunion threats of unlawful activity to be taken during a strike. Here, as theActing Regional Director noted, the evidence viewed in the light mostfavorable to the Employer showed no threat of unlawful activity. Thus,there was no need for a hearing. In Holladay Corp., the Board reversedthe regional director who had conducted no investigation despite formal-ly being presented with a specific hearsay affidavit. Here, the Company'sContinued77 DECISIONS OF NATIONAL LABOR RELATIONS BOARDcordingly we grant the General Counsel's Motionfor Summary Judgment and deny the Company'sCross-Motion for Summary Judgment and/orHearing.On the entire record, the Board makes the fol-lowingFINDINGS OF FACTI. JURISDICTIONThe Company, a Virginia corporation, is en-gaged in the wholesale warehousing and distribu-tion of beer and related products at its facility inChantilly, Virginia, where in the year preceding is-suance of the complaint it had gross revenues inexcess of $500,000 and purchased goods and prod-ucts valued over $50,000 directly from outside theState. We find that the Company is an employerengaged in commerce within the meaning of Sec-tion 2(6) and (7) of the Act and that the Union is alabor organization within the meaning of Section2(5) of the Act.II. ALLEGED UNFAIR LABOR PRACTICESA. The CertificationFollowing the election held 10 September 1981the Union was certified 2 August 1983 as the col-lective-bargaining representative of the employeesin the following appropriate unit:All full-time and regular part-time driver-sales-men employed by the Company at its Chantil-ly, Virginia facility, but excluding all otheremployees, warehousemen, office clerical em-ployees, professional employees, guards andsupervisors as defined in the Act.The Union continues to be the exclusive represent-ative under Section 9(a) of the Act.B. Refusal to BargainOn 11 August 1983 and 3 November 1983 theUnion requested the Company to bargain and tosupply it with information relevant to its collective-bargaining responsibilities. On 23 August 1983 theCompany refused to supply the requested informa-tion and on and since 16 November 1983 the Com-affidavit was not submitted to the Acting Regional Director although itcould have been. Hence Holladay Corp. is inapposite. In NLRB v. TriplexMfg. Co., the court found that the employer had presented a prima faciecase of election impropriety and that the regional director was in error inoverruling the objections. Here, however, the Acting Regional Directorfound no prima facie showing of unlawful conduct had been made.Lastly, we reject the conclusion that the alleged employee petition of 4February 1982 warrants denial of the General Counsel's Motion for Sum-mary Judgment. As we have found the election was valid, the allegedemployee petition, filed only 5 months after the election, may not be con-tidered. Brooks v. NLRB, 348 U.S. 96 (1954).pany has refused to bargain generally and to supplythe requested information. We find that the refusalto bargain and to supply the requested informationconstitute an unlawful refusal to bargain in viola-tion of Section 8(a)(5) and (1) of the Act.CONCLUSIONS OF LAWBy refusing on and after 23 August 1983 tosupply relevant requested information, and from onand after 16 November 1983 to supply relevant re-quested information and to bargain with the Unionas the exclusive collective-bargaining representativeof employees in the appropriate unit, the Companyhas engaged in unfair labor practices affecting com-merce within the meaning of Section 8(a)(5) and(1) and Section 2(6) and (7) of the Act.REMEDYHaving found that the Respondent has violatedSection 8(aXS) and (1) of the Act, we shall order itto cease and desist, to bargain on request with theUnion, and, if an understanding is reached, toembody the understanding in a signed agreement,and to provide the Union, on request, informationnecessary for collective bargaining.To ensure that the employees are accorded theservices of their selected bargaining agent for theperiod provided by law, we shall construe the ini-tial period of the certification as beginning the datethe Respondent begins to bargain in good faithwith the Union. Mar-Jac Poultry Co., 136 NLRB785 (1962); Lamar Hotel, 140 NLRB 226, 229(1962), enfd. 328 F.2d 600 (5th Cir. 1964), cert.denied 379 U.S. 817 (1964); Burnett ConstructionCo., 149 NLRB 1419, 1421 (1964), enfd. 350 F.2d57 (10th Cir. 1965).ORDERThe National Labor Relations Board orders thatthe Respondent, King Wholesale, Inc., Chantilly,Virginia, its officers, agents, successors, and as-signs, shall1. Cease and desist from(a) Refusing to bargain with International Long-shoremen's Association, AFL-CIO, as the exclu-sive bargaining representative of the employees inthe bargaining unit.(b) Refusing to supply relevant requested infor-mation to the Union.(c) In any like or related manner interferingwith, restraining, or coercing employees in the ex-ercise of the rights guaranteed them by Section 7of the Act.2. Take the following affirmative action neces-sary to effectuate the policies of the Act.78 KING WHOLESALE(a) On request, bargain with the Union as the ex-clusive representative of the employees in the fol-lowing appropriate unit on terms and conditions ofemployment and, if an understanding is reached,embody the understanding in a signed agreement,and provide the Union, on request, informationnecessary for collective bargaining:All full-time and regular part-time driver-sales-men employed by the Company at its Chantil-ly, Virginia facility, but excluding all otheremployees, warehousemen, office clerical em-ployees, professional employees, guards andsupervisors as defined in the Act.(b) Post at its facility in Chantilly, Virginia,copies of the attached notice marked "Appendix."5Copies of the notice, on forms provided by the Re-gional Director for Region 5, after being signed bythe Respondent's authorized representative, shall beposted by the Respondent immediately upon re-ceipt and maintained for 60 consecutive days inconspicuous places including all places where no-tices to employees are customarily posted. Reason-able steps shall be taken by the Respondent toensure that the notices are not altered, defaced, orcovered by any other material.(c) Notify the Regional Director in writingwithin 20 days from the date of this Order whatsteps the Respondent has taken to comply.' If this Order is enforced by a Judgment of a United States Court ofAppeals, the words in the notice reading "Posted by Order of the Na-tional Labor Relations Board" shall read "Posted Pursuant to a Judgmentof the United States Court of Appeals Enforcing an Order of the Nation-al Labor Relations Board."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has foundthat we violated the National Labor Relations Actand has ordered us to post and abide by this notice.WE WILL NOT refuse to bargain with Internation-al Longshoremen's Association, AFL-CIO, as theexclusive representative of the employees in thebargaining unit.WE WILL NOT refuse to supply relevant request-ed information to the Union.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce you in the exer-cise of the rights guaranteed you by Section 7 ofthe Act.WE WILL, on request, bargain with the Unionand put in writing and sign any agreement reachedon terms and conditions of employment for ouremployees in the bargaining unit:All full-time and regular part-time driver-sales-men employed by the Company at its Chantil-ly, Virginia facility, but excluding all otheremployees, warehousemen, office clerical em-ployees, professional employees, guards andsupervisors as defined in the Act.WE WILL, on request, furnish the Union, as it re-quested in its 11 August and 3 November 1983 let-ters, the information that is relevant and necessaryto its role as the exclusive bargaining representativeof the employees in the bargaining unit.KING WHOLESALE, INC.79